Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered November 9, 1994, convicting him of robbery in the second degree under Indictment No. 2733/94, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered November 9, 1994, revoking a sentence of probation previously imposed by the same court (Posner, J.), upon a finding that he violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree under Indictment No. 5390/92.
*347Ordered that the judgment and the amended judgment are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, we would reject the defendant’s contention that he is entitled to specific performance of the sentence agreement since, at the time of sentencing, the court set forth its reasons for departing from the sentencing agreement, and gave the defendant an opportunity to withdraw his plea, which offer was rejected (see, People v Schultz, 73 NY2d 757). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.